Case 1:99-mc-09999 Document 885-7 Filed 08/10/20 Page 1 of 1 PageID #: 89088




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  COMMSCOPE TECHNOLOGIES LLC,    )
                                 )
                   Plaintiff,    )
                                 ) C.A. No.
  v.                             )
                                 ) JURY TRIAL DEMANDED
  ROSENBERGER SITE SOLUTIONS,    )
  LLC; ROSENBERGER ASIA PACIFIC  )
  ELECTRONIC CO., LTD.;          )
  ROSENBERGER TECHNOLOGIES       )
  (KUNSHAN) CO. LTD.,            )
                                 )
                   Defendants.   )
                                 )
                    COMMSCOPE TECHNOLOGIES LLC’s
         DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1

       Pursuant to Federal Rule of Civil Procedure 7.1, the following entities are identified as

parent corporations or hold at least 10% of the stock of CommScope Technologies LLC: The

Carlyle Group, CommScope Holding Company, Inc., CommScope, Inc., and CommScope, Inc. of

North Carolina.

                                                /s/ Kelly E. Farnan                      .
 OF COUNSEL:                                    Kelly E. Farnan (#4395)
 Philip P. Caspers                              farnan@rlf.com
 pcaspers@carlsoncaspers.com                    Valerie A. Caras (#6608)
 J. Derek Vangenburgh                           caras@rlf.com
 dvandenburgh@carlsoncaspers.com                Richards, Layton & Finger, P.A.
 Timothy A. Lindquist                           One Rodney Square
 TLindquist@carlsoncaspers.com                  920 North King Street
 Dennis C. Bremer                               Wilmington, Delaware 19801
 dbremer@carlsoncaspers.com                     (302) 651-7700
 Iain A. McIntyre
 imcintyre@carlsoncaspers.com                   Attorneys for Plaintiff CommScope
 Tara C. Norgard                                Technologies LLC
 tnorgard@carlsoncaspers.com
 Carlson, Caspers, Vandenburgh
 & Lindquist, P.A.
 225 South Sixth Street, Suite 4200
 Minneapolis, Minnesota 55402
 (612) 436-9600


Dated: August 10, 2020
